Citation Nr: 0211198	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-23 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a musculoskeletal 
chest pain disorder.  

2.  What evaluation is warranted for post-operative residuals 
of a left wrist ganglion cyst excision from March 23, 1999?  

3.  What evaluation is warranted for chronic right ankle 
sprain, from March 23, 1999?  

(The issue of entitlement to an increased evaluation for 
right knee retropatellar femoral pain syndrome from March 23, 
1999, will be the subject of a decision to be issued at a 
later date.)


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife.


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on confirmed active duty from March to 
August 1986, and November 1993 to March 1999.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2000 rating action of the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The March 2000 rating decision on appeal denied service 
connection for a lumbosacral strain, a cervical spine strain, 
migraine headaches and  musculoskeletal chest pain.  Service 
connection was granted for a left wrist ganglion cyst, right 
knee retropatellar femoral pain syndrome, and for a chronic 
right ankle sprain.  

In June 2000, the veteran filed a notice of disagreement.  
Included with his notice of disagreement were private 
treatment records from the Bradley J. Broussard, M.D., from 
April and May 2000, and a letter from the veteran's employer.  
The veteran subsequently perfected his appeal to the Board.

By rating decision of July 2000, the RO granted service 
connection for mixed tension vascular headaches, and in April 
2001, the RO granted service connection for a lumbosacral 
strain, and for degenerative changes of the cervical spine 
with muscle strain symptoms.  

The veteran was afforded a video hearing before the 
undersigned Member of the Board in January 2002.  He offered 
testimony on the issues as listed on the title page above, as 
well as testimony regarding the nature and extent of his 
lumbar, cervical spine and headache disorders.  These new 
claims for increased evaluations, however, are not developed 
or certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.  

The Board is undertaking additional development on the claim 
of entitlement to an increased evaluation for right knee 
retropatellar femoral pain syndrome, from March 23, 1999, 
pursuant to authority granted by 67 Fed. Reg. 3,099-104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099-105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  The veteran did not suffer from a disorder manifested by 
chronic musculoskeletal chest pain in service.  

2.  There is no competent medical evidence linking any 
current musculoskeletal chest pain disorder to service.  

3.  Since March 23, 1999, residuals of a left wrist ganglion 
cyst excision have not been manifested by ankylosis of the 
thumb; a tender or painful scar; or exfoliation, exudation or 
itching of an exposed surface.  

4.  Since March 23, 1999, residuals of a chronic sprained 
right ankle have not been manifested by a moderate limitation 
of ankle motion.


CONCLUSIONS OF LAW

1.  A musculoskeletal chest pain disorder was not incurred of 
aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001); 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).

2.  The criteria for a compensable evaluation for post 
operative residuals, ganglion cyst, left wrist, since March 
23, 1999, have not been met. 38 U.S.C.A. § 1155; 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, 4.119, 
Diagnostic Codes 5224, 7803, 7805, 7806, 7819; 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326).

3.  The criteria for a compensable evaluation for a chronic 
right ankle sprain since March 23, 1999 have not been met.  
38 U.S.C.A. § 1155; 5103A; 38 C.F.R. §§ 4.7, 4.20, 4.31, 
4.40, 4.45, Diagnostic Codes 5271, 5272, 5273 (2001); 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was afforded a VA examination in 
connection with his claims.  Additionally, identified 
treatment records have been associated with his claims 
folder.  In April 2001, the veteran was advised of the change 
in the law brought about by passage of the VCAA, and supplied 
a form to the veteran so he could identify medical treatment 
providers.  The veteran did not identify any other medical 
treatment providers.  In the rating decision on appeal, 
statement of the case and supplemental statement of the case 
sent to the veteran, he was advised of the laws and 
regulations applicable to his claim as well as the basis for 
the denial of his claim.  The veteran has not identified any 
additional evidence in support of his claim.  Remanding to 
afford the RO an opportunity to consider the claim in light 
of the implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

Finally, the Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award service connection 
for a disorder manifested by musculoskeletal chest pain, and 
increased evaluations for post operative residuals of a 
ganglion cyst and a chronic right ankle sprain.  The veteran 
further was provided adequate notice that VA would help him 
secure evidence in support of his claim if he identified that 
evidence.  Additionally, he was provided notice of, and he 
did report for, a VA examination to help determine the 
current nature and extent of his disorder.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award service connection and an 
increased evaluation for these disorders.  As well these 
documents provided notice that the appellant could still 
submit supporting evidence.  Thus, the appellant has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the appellant 
what evidence would be secured by VA and what evidence would 
be secured by the appellant is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, these issues 
are ripe for a merits based review.

Entitlement to Service Connection for Musculoskeletal Chest 
Pain

A review of the veteran's service medical records reveals 
that he was seen as an outpatient on two occasions in 
December 1998 with complaints of chest pain.  He did not have 
shortness of breath, cough, fever or chills.  He did report 
right arm pain, as well as pain on deep breathing.  He was 
diagnosed with musculoskeletal chest pain.  A clinical report 
prepared the following day noted that musculoskeletal chest 
pain had resolved.  The second outpatient note records no 
pertinent complaints or diagnosis of musculoskeletal chest 
pain 

Private outpatient treatment reports from Bradley J. 
Broussard, M.D., and from Primary Care Plus do not reflect 
complaints or treatment for musculoskeletal chest pain.  

At a VA examination of September 1999, the veteran did not 
complain of musculoskeletal chest pain.  He did not have 
palpitations, edema, weakness, fatigue or shortness of 
breath.  Heart tones were normal, with regular rate and 
rhythm and with no murmurs or rubs heard.  The diagnosis was 
history of chest pain, resolved, no abnormality on 
examination.  

At the hearing before the undersigned Member of the Board, 
the veteran reported that since service, he had experienced 
chest pains but not at the same intensity as those 
experienced in December 1998.  He had not received medical 
treatment for the condition and no physician had ever 
indicated that chest pain symptoms were related to service.  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 310 (1993).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

For certain chronic disabilities, such as cardiovascular 
disease, service connection may be presumed when such 
disability is shown to a compensable degree within one year 
of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Upon review of the evidence, the Board finds there is no 
competent medical evidence that the veteran suffered from 
chronic musculoskeletal chest pain in service.  Rather, 
service medical records show treatment on two occasions over 
two consecutive days for musculoskeletal chest pain.  By the 
end of the second day the pain had resolved.  Additionally, 
there is no competent medical evidence to indicate that the 
veteran currently suffers from a musculoskeletal chest pain 
disability.  In fact, at a September 1999 VA examination 
there were no complaints of musculoskeletal chest pain, and 
examination revealed no pertinent diagnosis.  Further, no 
physician has offered an opinion that a disorder manifested 
by musculoskeletal chest pain was incurred in or aggravated 
by service.  Finally, there is no evidence to indicate that 
the chest pain was heart disease, that the veteran suffers 
from cardiovascular disease related to service, or that 
cardiovascular disease became compensably disabling within 
one year of separation from active duty.  

For these reasons, service connection for musculoskeletal 
chest pain disorder is denied.  

Evaluation of Post Operative Excision Ganglion Cyst, Left 
Wrist

Background

The veteran claims that his skin disability is more severe 
than the rating assigned following the initial grant of 
service connection indicates.  

Service medical records reflect that the veteran was treated 
for a symptomatic ganglion on the volar side of his left 
wrist.  There are indications that the ganglion cyst was 
excised.  However, the surgical report can not be located 
within the veteran's service medical records.  

At a September 1999 VA examination the appellant reported 
that his ganglion cyst caused decreased grip and some thumb 
numbness.  Another VA examiner noted that the veteran had 
full thumb motion, but a weaker grasp for pinching the left 
thumb against the forefinger than the right.  Neurological 
examination revealed decreased thumb sensation.  Motor 
strength was good.  The diagnosis was left ganglion cyst with 
some residual numbness and decreased right thumb strength.

In an April 2000 note prepared by Dr. Broussard the veteran 
reported that he had a radial volar ganglion cyst removed one 
year ago.  He indicated that he had restricted range of 
motion with his left thumb.  There were no neurological 
complaints.  Physical examination noted a well-healed 
surgical scar on the radial volar aspect of the left wrist.  
He had some slight restricted range of motion of the 
interphalangeal joint of the left thumb, but otherwise no 
abnormalities were found.  X-ray examination of the left 
wrist showed mild osteoarthritis in the radial scaphoid 
region.  He was diagnosed with left wrist ganglion cyst 
excision with limited motion of the thumb, probably secondary 
to scar tissue.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at the 
time of an initial rating following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As this appeal involves an appeal from an original 
rating, the Board will consider whether staged ratings are 
warranted.

The veteran's post operative residuals of a ganglion cyst are 
rated by analogy as noncompensable under Diagnostic Code 
7819.  An analogus rating code is assigned when a condition, 
such as a ganglion cyst, is not listed in the rating code.  
Under these circumstances, a rating is assigned under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  Here, the RO choose Diagnostic Code 7819.  That code 
refers to benign skin growths, and it provides that benign 
new skin growths are to be rated as scars, disfigurement, 
etc.  

Looking at other codes, however, the Board notes that under 
Diagnostic Code 7803, a 10 percent evaluation is assigned for 
a superficial scar that is poorly nourished with repeated 
ulceration.  Under Diagnostic Code 7804, a 10 percent 
evaluation is assigned for superficial scars that are tender 
and painful on objective demonstration.  Diagnostic Code 7805 
provides that other scars are rated on limitation of function 
of the part affected.

In this case, while there have been complaints of a limited 
range of thumb motion, there is no clinical evidence that 
residual scarring is objectively tender or painful, or 
productive of ulceration.  Thus, the provisions of these 
codes do not provide a basis for a compensable evaluation.  

When limitation of thumb motion is considered, Diagnostic 
Code 5224 is applicable.  Under that Code, favorable or 
unfavorable ankylosis of the thumb is evaluated as 10 percent 
disabling.  There is, however, no medical evidence of left 
thumb ankylosis.  Rather, the medical evidence demonstrates 
that the appellant had only slightly restricted range of 
motion.  

Accordingly, an increased (compensable) evaluation is not 
warranted for a ganglion cyst of the left wrist.  

In evaluating this disability, the Board has reviewed the 
nature of the original disability and considered whether the 
veteran was entitled to a "staged" rating for ganglion cyst 
of the left wrist as prescribed by the Court in Fenderson.  
However, based upon a review of the evidence, the Board finds 
that at no time since March 23, 1999 has the evidence been in 
equipoise such as to warrant a 10 percent rating under the 
above noted criteria.  Thus, the Board finds that a staged 
rating is not warranted in this case.


Evaluation of Chronic Right Ankle Sprain:

Background

The service medical records reveal that the veteran was 
separated from active duty, in part, due to right ankle pain 
diagnosed as tarsal tunnel syndrome.

At VA examination of September 1999, the veteran complained 
that his right ankle was weak and occasionally unstable.  
Upon examination, however, the ankle was not tender or 
swollen.  It exhibited normal range of motion, with 15 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
There was no tenderness or swelling over the soles of the 
foot, the forefoot or the Achilles tendon.  An x-ray 
examination was normal.  The diagnosis was healed right ankle 
sprain, no abnormality on examination.

Private treatment records from Bradley J. Broussard, M.D. in 
April and May 2000, reflect that the veteran was seen with 
complaints of right ankle pain along the medial aspect of the 
posterior tibial tendon.  There was less pain when the 
veteran wore a medial insert.  He also complained of 
occasional instability.  Examination of the right ankle 
showed full range of motion.  There was some tenderness over 
the posterior tibial tendon, but no pain over the lateral 
ligaments.  There was no obvious laxity or Cotton's test.  X-
ray examination of the right ankle showed no significant 
arthritic changes or any acute problems.  He was diagnosed 
with right ankle pain, with probable posterior tibial 
tendonitis.  

At a November 2000 outpatient visit to Primary Care Plus the 
examiner found the ankle to be nontender.

At the November 2002 video hearing, the veteran testified 
that he was not receiving any current medical treatment for 
the right ankle, however, he did use pain medication.  During 
the past year, he reported twisting his ankle twice due to 
instability.  He had a plastic brace and a medial insert that 
he used occasionally.  

Analysis

The veteran contends that his service-connected right ankle 
disability is more severe than the current rating, assigned 
following the initial grant of service connection, indicates.  

The veteran's right ankle disability is currently rated by 
analogy as noncompensable under the provisions of Diagnostic 
Code 5271.  Under this diagnostic code, a moderate limitation 
of motion in the ankle is evaluated as 10 percent disabling.  
Under 38 C.F.R. § 4.31, in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  The 
standardized range of motion for the ankle is plantar flexion 
to 45 degrees and dorsiflexion to 20 degrees. 38 C.F.R. § 
4.71, Plate II.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2001) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.

As noted, at the September 1999 VA examination, the veteran 
demonstrated 15 degrees of dorsiflexion and 30 degrees of 
plantar flexion.  There was no tenderness or pain.  The 
veteran contended at the hearing that his ankle was 
occasionally painful and unstable.  Hence, based upon his 
arguments, it could be argued that there is some limitation 
of motion due to pain on use and that there is some degree of 
functional loss.  Objectively, however, the examiner's 
overall assessment was a healed sprained right ankle.  There 
was no objective evidence of incoordination, weakness, or 
objective evidence of pain on motion.  Furthermore, private 
examination of the right ankle revealed a full range of 
motion with some tenderness, but no objective evidence of 
pain.  There was no laxity.  Therefore, even after 
considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, the 
disability picture presented does not approximate the 
criteria for a compensable rating of 10 percent when applying 
Diagnostic Code 5271.

In reaching this decision the Board considered all other 
potentially regulations whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board finds, however, that they do not 
provide a basis to assign a compensable rating.  For 
instance, a 10 percent rating is assigned under Diagnostic 
Code 5272 for subastralgar or tarsal joint ankylosis in good 
weight-bearing position.  The veteran's right ankle, however, 
is not ankylosed. Therefore, Diagnostic Code 5272 would not 
apply here.  Diagnostic Code 5273 provides for a 10 percent 
rating for malunion of os calcis or astralgus when there is 
moderate deformity.  However, the clinical findings do not 
indicate that the veteran's right ankle disability can be 
described as malunion of the os calcis or astralgus.  
Therefore, Diagnostic Code 5273 would not apply here as well.

Furthermore, while VA General Counsel opinions authorize an 
award of dual evaluations in service-connected knee 
disabilities that evidence both a loss of motion due to 
degenerative changes and instability, see, e.g., VAOPGCPREC 
23-97; 62 Fed.Reg. 63604 (1997), however, such dual 
evaluations cannot be given by analogy to an ankle disorder.  
There is no rating criteria under 38 C.F.R. § 4.71a allowing 
for a compensable evaluation for ankle instability, as there 
is for the knee joint.  Thus, such symptomatology cannot 
solely be the basis for a compensable evaluation of an ankle 
disability.  

Accordingly, a compensable evaluation for a chronic right 
ankle sprain is not warranted.  The Board has also reviewed 
the nature of the original disability and considered whether 
the veteran was entitled to a "staged" rating for a chronic 
right ankle sprain.  However, based upon a review of the 
evidence, the Board finds that at no time since March 23, 
1999 has the evidence been in equipoise such as to warrant a 
10 percent rating under the above noted criteria.  Thus, the 
Board finds that a staged rating is not warranted in this 
case.

Finally, with respect to each of the above claims, the Board 
considered the "benefit of the doubt" doctrine, however, as 
the preponderance of the evidence is against the claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for musculoskeletal chest 
pain disorder is denied.  

Entitlement to compensable evaluations at any time since 
March 23, 1999 for post operative residuals of a left wrist 
ganglion cyst, and a chronic right ankle sprain are denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

